     Case 1:17-cv-08308-PGG-SLC Document 123 Filed 01/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOKESH MELWANI and CANAL TRADE LTD,

                                Plaintiffs,
                                                         CIVIL ACTION NO.: 17 Civ. 8308 (PGG) (SLC)
       -v-
                                                                       DISCOVERY ORDER
HUNTER LITPON, EAGLE POINT FINANCIAL LLC
and MDF HOLDINGS LLC,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the Discovery Conference held today, January 13, 2021, the Court orders as

follows:

       1. The parties are to proceed with Plaintiffs’ depositions currently scheduled for January

             21 and 22, 2021.

       2. The Court will not direct Defendants to conduct any further search for or production

             of documents concerning the purchase of Telecomica by MDF.

       3. Defendants are directed to conduct a reasonable search for and produce documents

             concerning the nature of Assist 123 and Cell Assist 123, and their relationship to Eagle

             Point and/or MDF; alternatively, if no such documents exists, Defendants shall

             supplement the Declaration of Harvey Berg to describe those entities and their

             relationship to Eagle Point and/or MDF.

       4. Defendants are directed to conduct a reasonable search for and production of email

             communications with or concerning Herb Feinberg.
     Case 1:17-cv-08308-PGG-SLC Document 123 Filed 01/13/21 Page 2 of 2




         5. Defendants are directed to produce the discovery produced in the adversary

            proceeding between MDF and Defendant Lipton pending in the Bankruptcy Court for

            the District of Nevada concerning the "loan" from MDF to Lipton.

         6. Defendants are directed to reconfirm that they have searched for and produced bank

            statements, or comparable information, for Eagle Point for the months of June and

            July 2011.

         7. The Court's ruling is without prejudice to Plaintiffs' ability to make post-deposition

            demands to Defendants concerning documents discussed during Defendants'

            depositions.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 120.


Dated:          New York, New York
                January 13, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                 2
